Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is in response to the reply filed 
Election/Restrictions
Claims 43-44, 81, 85 and 87-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of vasoconstrictor, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2017.  It is noted that the withdrawn claimed read on non-elected species of vasoconstrictor.  Applicants elected epinephrine as the species of vasoconstrictor, not norepinephrine, phenylephrine or salt forms of epinephrine.
Response to Arguments
All of Applicants arguments and the declaration of William Fahl filed 2/1/2021 have been fully considered.  
In summary, in the remarks and declaration, Applicant argues that “the prior art teaches that vasoconstriction induced by scalp cooling is ineffective on its own to reduce chemotherapy-induced alopecia and that other mechanisms resulting from the cooling are required for the protective effect. In view of these teachings, a practitioner in the art would not have expected that inducing localized vasoconstriction with a vasoconstrictor would have been effective to reduce against chemotherapy-induced alopecia.”
This is not persuasive as the rejection is based on the idea that inducing localized vasoconstriction in the scalp/skin helps protect the scalp against chemo-induced alopecia, therefore, as Gao teaches localized vasoconstriction to treat radiation-induced alopecia and Katsimbri specifically teaches that chemotherapy induced alopecia can be prevented by using a scalp cooling system wherein vasoconstriction is produced which reduced the amount of drug delivered to the hair follicle, it would have been prima facie obvious to use the formulation of Gao to treat chemo-induced alopecia as the art shows both types of alopecia to be treated via the same mechanism of localized vasoconstriction.  The reasonable expectation of success comes from Gao and Katsimbri who teach alopecia (both radiation- and chemo- induced) to be treated via the mechanisms of localized vasoconstriction, this it’s obvious for a skilled artisan to try the formulation of Gao to treat chemo-induced alopecia which can be treated via 
New Rejections Necessitated by Claim amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39-42, 45, 63, 65-66, 82-84, 86 and 89 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al. (Okayama Igakkai Zasshi, 1996, 108, 139-144), Pharmaceutical Dosage Forms and Drug Delivery Systems, 7th edition, (1999, pp 89 and 244-246) (“Pharmaceutical Dosage Forms”),  Robinson (U.S. Patent No. 5,260,292), Dow (CA 2229814), Staniforth (AU 2001234005), Stroppolo (CA 2429650),  Jonge (Bone Marrow Transplantation (2002) 30, 593–597) and Katsimbri (European Journal of Cancer 36 (2000) 766-771).
Gao teaches the application of a 0.1% epinephrine ointment three times at 5-minute intervals to the foreheads (i.e. topical application) and oral mucosa of mice (translation: page 2). Gao is silent as to the other components necessarily present in the epinephrine applied to the mice. Immediately after application of the epinephrine ointment, the foreheads were irradiated to induce radiomucositis and radiodermatitis. Id. A control group of mice receiving no epinephrine were also irradiated. After irradiation the mice were observed. Id. The control group mice exhibited fibrinous secretions from the oral cavity beginning at 4-5 days after irradiation, peaking on the 10th day, and dissipating around day 14 (translation: page 3). Almost no observations of oral secretions were made in the epinephrine group. Id.
In the epinephrine group body weight decreased to a low of 91% of body weight prior to irradiation at about day 10, whereas in the control group there was a drastic decrease in body weight on Id.
Regarding hair loss, the control group began losing hair (i.e. experienced radio-alopecia) beginning about 2 weeks after irradiation and around day 20 almost all hair in the irradiation range had fallen out.Id. In the epinephrine group light hair loss occurred only in some mice.
Gao indicates that previous studies suggested that topical application of epinephrine to mucosa and skin could induce vasoconstriction in normal mucosal and skin tissues, protecting them from radiation damage, which could show promise for greater therapeutic properties. Id. at 6. Gao teaches that prior studies suggested that a preventative measure thought to be able to prevent the onset of mucositis and dermatitis, impliedly after radiation therapy, is the administration of vasoconstrictive drugs at the time of radiation. Id. at 1.
Gao’s data of effective reduction of radiation-induced alopecia and mucositis would have provided the ordinary skilled artisan with ample motivation to apply a vasoconstrictor in effective amounts, such as epinephrine, to reduce radiation-induced at least one of alopecia and mucositis with a reasonable expectation of success.
However, Gao lacks the express teaching of an alcohol containing pharmaceutically acceptable delivery vehicle.
Pharmaceutical Dosage Forms teaches that an ointment base is a semisolid vehicle into Pharmaceutical Dosage Forms teaches that an ointment base is a semisolid vehicle into which drug substances may be incorporated in preparing medicated ointments (pp 89), and that there are four kinds of ointment bases: (1) hydrocarbon, (2) absorption, (3) water-removable, and (4) water-soluble (pp 245). Of these four kinds of ointment bases three are typically made with alcohols: (i) hydrophilic bases(e.g. a hydrophilic petrolatum based made with stearyl alcohol), (ii) water-removable bases (e.g. a hydrophilic ointment comprising water, stearyl alcohol, and other components), and (iii) water-soluble bases (e.g. polyethylene glycol ointment). It is noted that polyethylene glycol is an alcohol. Thus, Pharmaceutical Dosage Forms establishes that it is conventional for ointments to be a pharmaceutically 
It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to use an aqueous alcohol-containing vehicle as the ointment base of the epinephrine ointment used by Gao to reduce radiation-induced alopecia and mucositis, because the inclusion of an alcohol in an ointment base, such as stearyl alcohol or polyethylene glycol, is conventional. The ordinary skilled artisan would have been motivated to use a conventional ointment base in the preparation of an epinephrine ointment to reduce radiation-induced alopecia and mucositis, because Gao demonstrated that the application of a vasoconstrictor (i.e. epinephrine) effectively reduced the effects of radiation applied after application of an epinephrine ointment to the skin and oral mucosa of mice. Moreover, the ordinary skilled artisan would have had a reasonable expectation of successfully obtaining a suitable epinephrine ointment by using a conventional ointment base, such as an ointment based comprising stearyl alcohol or polyethylene glycol. 
However, Gao and Pharmaceutical Dosage Forms lacks the express teaching of an alcohol in the claimed amounts and the formulation being a liquid.
Robinson teaches topical compositions which can be solutions (i.e. liquids) or ointments and teaches these can be formulated to comprise water and alcohols (ethyl alcohol, isopropyl alcohol) as the carrier. The carrier can comprise the alcohols in amounts ranging from 11.2-90% (Abs, Claims 1 and 10).   
Regarding the concentrations of alcohols for use in an ointment base, Robinson establishes that alcohols are suitable components for use in an ointment base (or liquid) and teaches amounts in which these components are known to be used (amounts ranging from 11.2-90%).  In view of these teachings it would have been obvious to formulate the ointment base to have at alcohols in amounts ranging from 11.2-90% (which overlaps with all the claimed amounts) as its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to achieve the predictable result of formulating an ointment base for topical application and as discussed above Pharmaceutical Dosage Forms establishes that it is conventional for ointments to be a pharmaceutically acceptable aqueous alcohol vehicle.  
However, the above references do not teach the formulation to be a liquid.

In view of the teachings of Dow, one of skill in the art would have recognized that the formulation made obvious above could be formulated as an aqueous alcohol liquid if desired, as both ointment and liquids are forms commonly used for topical administration and the art teaches that the choice of an acceptable vehicle (ointment or liquid) is largely determined by the mode of application and the tissue to be treated and the selection of a suitable vehicle maybe achieved by one of ordinary skill in the art without undue experimentation.
However, the above references do not teach the composition to comprise a sweetening agent or flavoring agent in amounts effective to reduce, mask to eliminate taste of the epinephrine.
Staniforth teaches that a common problem with liquid formulations is the taste of the active agent (Pg. 3).  Staniforth teaches that the composition can comprise an excipient that provides taste masking of the drug and can include flavors and/or sweeteners (Pg. 9).
Stroppolo teaches epinephrine to be an active that could be improved from a taste point of view (Pg. 4-5).
It would have been prima facie obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings above with those of Staniforth.  One of skill in the art would have been motivated to add a sweetening and/or flavoring agent in amounts effective to mask the taste of epinephrine in the formulations made obvious above as Stroppolo teaches that epinephrine is an active that could be improved from a taste point of view and Gao teaches the formulation to be administered to the oral mucosa which is a location that would benefit from a composition with improved taste.

Jonge teaches that reversible alopecia is commonly observed, important and distressing complication of chemotherapy.  Permanent alopecia, however, has occasionally been observed after high-dose chemotherapy with cyclophosphamide (Summary).
Katsimbri discusses the prevention of chemotherapy-induced alopecia using an effective scalp cooling system (Title). Katsimbri teaches that the cooling systems are based on the theory that by cooling the scalp, vasoconstriction is produced which reduced the amount of the drug delivered to the hair follicles.
As previously discussed above, Gao demonstrates that the application of a vasoconstrictor (i.e. epinephrine) effectively reduced the effects of radiation induced alopecia and mucositis, when applied to the skin and oral mucosa of mice. 
In view of the teachings of Katsimbri,  and Jonge, one of ordinary skill in the art at the time the invention was made would have been motivated to administer the formulation made obvious above (epinephrine) to reduce alopecia induced by chemotherapy to a patient in need as Katsimbri demonstrates that chemotherapy-induced alopecia can be effectively treated with cold therapy which induces localized vasoconstriction which reduces the blood flow in the affected area and Katsimbri teaches that this limits the amount of drug delivered to the area and Gao teaches epinephrine to induce local vasoconstriction when topically applied, thus a skilled artisan would recognize that epinephrine would not only be effective at treating radiation-induced alopecia and mucositis, but would also be effective at treating chemotherapy induced alopecia when topically applied.  One of skill in the art would have a reasonable expectation of success as the prior art teaches radiation-induced and chemotherapy-induced alopecia to be both be effectively treated via a mechanism of localized vasoconstriction.
One of skill in the art would have also been motivated to treat alopecia caused by cyclophosphamide with a reasonable expectation of success, specifically, as Jonge teaches cyclophosphamide to be an agent known to cause permanent alopecia.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613